must complete 10 hours of CLE in addition to the regularly mandated
                 CLE requirement for attorneys.
                              Based on our review of the record, we conclude that the
                 agreed-upon discipline is insufficient in relation to Manansingh's admitted
                 conduct. Accordingly, we reject the conditional guilty plea agreement and
                 remand this matter to the Southern Nevada Disciplinary Board for further
                 proceedings.
                              It is so ORDERED.'


                                                                , C.J.
                                         Hardesty


                                           N.
                 Parraguirr


                                                                                       J.
                 C he rDy--


                                            J.                _v47
                                                            iActiu
                                                           mex    m)                   J.
                 Gibbons                                   Pickering




                 cc: Chair, Southern Nevada Disciplinary Board
                      Bailey Kennedy
                      Chandan Manansingh
                      Bar Counsel, State Bar of Nevada


                       'This is our final disposition of this matter. Any further proceedings
                 involving Manansingh shall be docketed as a new matter.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e